Citation Nr: 1604857	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to January 2002.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for narcolepsy on the merits is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for narcolepsy. 
 
2.  Evidence associated with the electronic claims file since the June 2009 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for narcolepsy, and raises a reasonable possibility of substantiating the claim of service connection for narcolepsy.


CONCLUSIONS OF LAW

1.  The June 2009 RO rating decision that denied the Veteran's claim of service connection for narcolepsy is final.  38 U.S.C.A. § 7105(b) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  As evidence received since the RO's June 2009 denial is new and material, the criteria for reopening the Veteran's claim of service connection for narcolepsy have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for narcolepsy.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claim of entitlement to service connection for narcolepsy was originally denied by the RO in a June 2009 rating decision.  The RO determined that there was no record of narcolepsy in service or to a disabling degree within one year of military discharge.  The RO further noted that there was no competent medical evidence showing that his currently diagnosed narcolepsy was proximately due to a particular in-service injury, disease, or event.  The Veteran did not initiate a timely appeal for this matter.  There is also no indication that additional evidence was received between June 2009 and June 2010, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 2009 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In August 2010, the Veteran sought to reopen the claim of entitlement to service connection for narcolepsy.  This appeal arises from the RO's October 2011 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final June 2009 rating decision includes statements from the Veteran; VA and private treatment records dated from 2010 to 2015; VA examination reports dated October 2010, February 2011, February 2013, May 2014, December 2014, and January 2015; a November 2013 private medical opinion from G. S., M.D.; a December 2015 lay statement from the Veteran's former spouse; and December 2015 Board hearing testimony from the Veteran.  In the November 2013 medical opinion from Dr. S., the private physician noted the Veteran was a current patient at the Bon Secours Sleep Disorders Center and was being managed for narcolepsy.  It was noted that he has had these symptoms for most of his adult life, which most likely included time during his military service.

Evidence received since the June 2009 rating decision is "new" in that it was not of record at the time of the June 2009 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a causal relationship between the onset of the Veteran's narcolepsy and his active military service.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for narcolepsy.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for narcolepsy are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for narcolepsy is granted, to that extent only.


REMAND

A review of the electronic file reveals that further development on the matter of entitlement to service connection for narcolepsy is warranted.  In written statements of record as well as during the December 2015 Board hearing, the Veteran has asserted that his claimed sleep disorder, narcolepsy, began during active service.  

Service treatment records showed various complaints of sleep symptomatology but do not show any treatment or diagnosis of narcolepsy.  In February 1997, the Veteran complained of a sleep disturbance, with the onset within three months after Gulf service, and snoring loudly.  It was noted that the sleep disturbance caused minimal impairment.  Upon further evaluation in March 1997, the Veteran reported that he was sleeping for only four to five hours since his divorce.  He was clinically assessed with a difficulty maintaining sleep.  In November 2000, the Veteran reported an abnormal sleep pattern, sleeping two to three hours before waking, feeling alert, and then sleeping for two more hours.  He further reported daytime sleepiness and was diagnosed with chronic insomnia.  In August 2001, the Veteran marked "yes" to the inquiry of whether he had trouble sleeping.  

Post-service VA treatment records dated in July 2007 from Kenner Army Health Clinic showed complaints of daytime sleepiness, insomnia, and loud snoring.  An assessment of sleep apnea was made and the Veteran was referred to Sleep Disorders Center of Virginia.

Private treatment records from Sleep Disorders Center of Virginia dated from August to October 2007 showed complaints of excessive daytime sleepiness.  The Veteran was scheduled for an overnight polysomnogram followed by a multiple sleep latency test to look for narcolepsy, idiopathic hypersomnolence, or other disrupters of his sleep.  The August 2007 sleep study report listed a diagnosis of narcolepsy.

A December 2008 lay statement from a fellow serviceman noted that the Veteran would fall asleep during the organization/installation meetings and during long driving missions while in service.

VA treatment records dated from 2008 and 2015 showed continued treatment for narcolepsy.  In a June 2009 VA treatment record, the Veteran raised a question of whether his difficulty sleeping, for which he sought attention in March 1997, could be related to his current narcolepsy.  It was noted that his daytime sleepiness was certainly present in the 1990's.  A VA neurologist noted the belief that the Veteran's insomnia symptoms in 1997 could very well be related to narcolepsy, as poor quality and interrupted sleep overnight were just as much a part of his condition as daytime sleepiness.  The neurologist indicated that he would support the Veteran's reapplication for a service-related connection.

In a January 2010 VA examination report, the Veteran asserted that he had experienced narcolepsy for 15 years.  After reviewing the record and examining the Veteran, the examiner diagnosed narcolepsy and acknowledged the Veteran's assertions that his current condition was related to military service.  The examiner then opined that narcolepsy was "as less as likely as not" related to a sleep disorder during military service.  In the cited rationale, the examiner noted that service treatment records showed only one outpatient visit for sleep disturbance related to reactive depression caused by divorce, with the Veteran going through adjustment sleeping without spouse.  The examiner highlighted that narcolepsy syndrome consisted of three symptoms, including cataplexy, sleep paralysis, and hypnagogic hallucinations.  It was noted that there was no documented history during active duty that included any of the three symptoms, nor did the Veteran report symptoms consistent with narcolepsy post discharge active duty.  The diagnosis was noted to be made based on a sleep study.  The examiner further commented that narcolepsy usually began in childhood and young adults, was idiopathic, and continued during a patient's lifetime.  The examiner then indicated that narcolepsy had been diagnosed when the Veteran was at age 46.

In the November 2013 medical opinion from Dr. S., the private physician noted the Veteran was a current patient at the Bon Secours Sleep Disorders Center and was being managed for narcolepsy.  It was noted that he had had those symptoms for most of his adult life, which most likely included time during his military service.

In a December 2015 lay statement, the Veteran's former spouse from 2001 to 2009, which include during the last years of the Veteran's military service, reported that the Veteran fell asleep driving, during conversations, and while at work.  She indicated that the Veteran's disorder had progressively worsened over the years. 

The conclusions reached by the VA examiner in the January 2010 VA examination report are not adequate and do not constitute a complete rationale, as the examiner did not have the entire medical evidence of record to review and provided a muddled supporting rationale for his proffered medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Furthermore, the conclusions reached in the November 2013 private medical opinion are not supported by a sufficient rationale.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed narcolepsy on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran has received VA medical treatment for his claimed disorder from VA Medical Center (VAMC) in Richmond, Virginia.  As evidence of record only includes treatment records dated up to August 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, as the Veteran has identified treatment with various private providers, including Sleep Disorders Center of Virginia and Bon Secours Sleep Disorders Center, any identified private treatment records should also be obtained and associated with the record.  38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for narcolepsy.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Richmond VAMC from August 2015 to the present.  In addition, the RO must attempt to obtain the necessary release forms for all pertinent private treatment records from any identified provider, including Sleep Disorders Center of Virginia and Bon Secours Sleep Disorders Center.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Dr. S. must be contacted and requested to provide the bases for his finding that the Veteran had symptoms of narcolepsy for most of his adult life, which most likely included time during his military service.  Dr. S. must specify upon what specific evidence this conclusion is based, to include any objective or subjective evidence, and what the symptoms indicating narcolepsy or symptoms that were precursors of narcolepsy that were shown in service. 

3.  The Veteran must be afforded a VA medical opinion from an appropriate physician, preferably with a specialty in sleep disorders, to clarify the etiology of the Veteran's diagnosed narcolepsy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that electronic claims file have been reviewed. 

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed narcolepsy began during or is related to the Veteran's active service, to include documented complaints and findings of sleep problems in 1997, 2000, and 2001.  The examiner must acknowledge and discuss lay statements of observed narcolepsy symptoms during service dated in December 2009 from the Veteran's fellow serviceman and in December 2015 from the Veteran's former spouse; the findings to the VA neurologist in the June 2009 VA treatment record; the findings in the January 2010 VA examination report; and the November 2013 medical opinion from G. S., M.D.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
4.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for narcolepsy, taking into consideration all relevant evidence associated with the evidence of record since the August 2015 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


